IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-10725
                          Summary Calendar
                         __________________


ART LEERSKOV,

                                      Plaintiff-Appellant,

versus

SHIRLEY S. CHATER, COMMISSIONER
OF SOCIAL SECURITY,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-714-D
                        - - - - - - - - - -
                          January 23, 1996
Before GARWOOD, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Art Leerskov appeals the district court's affirmance of the

agency decision denying him social security disability and

supplemental income benefits for a closed period.   He argues that

the findings of the administrative law judge (ALJ) concerning a

somatoform disorder are not supported by substantial evidence.

He also argues that the ALJ erred in discounting the medical

opinions and methodologies of the treating physician and his

associate, thus erring in the conclusion that Leerskov was not

disabled.


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10725
                                -2-

     We have carefully reviewed the record and the arguments.     We

detect no error.   Accordingly, we affirm for essentially the same

reasons given by the district court.   See Leerskov v. Shalala,

No. 3:94-CV-0714-D (N.D. Tex. June 29, 1995).

     AFFIRMED.